DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 4 and 5 include multiple figures that should be separated and separately described in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because it missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regard to claim 5, it is unclear how the electrode sheet has a passage “in” the three-dimensional curved surface if the three-dimensional curved surface is part of the resin sheet.  For the purposes of examination, this limitation is interpreted as “the electrode sheet has a passage on the three-dimensional curved surface”.
In regard to claim 10, the limitation “so that a surface of the electrode sheet is equally pressed by a pressure of the molten resin flowing into the one surface side of the electrode sheet is stretched” is unclear.  Further, “the one surface side” on line 4 lacks antecedent basis.  For the purposes of examination, this limitation is interpreted as “so that a surface of the electrode sheet is equally pressed by a pressure of the molten resin flowing into one surface side of the electrode sheet.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. [Yamazaki hereinafter, JP2015166177].
In regard to claim 5, Yamazaki discloses [in Figs. 1, 5 and 6 and the Abstract] a resin molded article constituting an electrostatic-capacitance operation device, comprising: a resin sheet [10] having an operation surface, and an inner surface, at least a whole or a part of the inner surface being a three-dimensional curved surface, and an electrode sheet [16] arranged to contact the inner surface of the resin sheet [10], the electrode sheet [16] providing an electric signal according to an amount of change of electrostatic capacitance generated by a contact operation with respect to the operation surface, wherein the electrode sheet has a passage [at 22] so as to allow a molten resin for forming the resin sheet [10] to flow therethrough so that the resin sheet [10] contacts another surface of the electrode sheet [16] during molding.  
Yamazaki discloses the claimed invention except for the electrode sheet having a passage on the three-dimensional curved surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art. 
In regard to claim 6, Yamazaki discloses [in Fig. 5] the resin molded article constituting an electrostatic-capacitance operation device according to claim 5, wherein the passage [at 22] is a through hole.  
In regard to claim 7, Yamazaki discloses [in Figs. 1, 5 and 6 and the Abstract] a resin molded article constituting an electrostatic-capacitance operation device, comprising: a resin sheet [10] having an operation surface, and an inner surface, at least a whole or a part of the inner surface being a three-dimensional curved surface, and an electrode sheet [16] arranged to contact the inner surface of the resin sheet [10], the electrode sheet [16] providing an electric signal according to an amount of change of electrostatic capacitance generated by a contact operation with respect to the operation surface, wherein the electrode sheet [16] has a through hole [at 22] so as to allow a molten resin for forming the resin sheet [10] to flow therethrough, and 2Serial No. 17/042,628a part of the resin sheet [10] is located in the through hole [at 22] and directly contacts an inner edge of the through hole [at 22, when upside down]. Yamazaki does not disclose that the through hole is located substantially at a center of the electrode sheet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the through hole substantially at a center of the electrode sheet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPTQ 70.
	In regard to claim 8, Yamazaki discloses [in Figs. 1 and 6] the resin molded article constituting an electrostatic-capacitance operation device according to claim 5, wherein the whole or a part of the inner surface is formed as the three-dimensional curved surface having an operation surface side as a curved outer side, or is formed as a three-dimensional curved surface having the operation surface side as a curved inner side.  
	In regard to claim 9, Yamazaki discloses [in Figs. 1, 5 and 6] the resin molded article constituting an electrostatic-capacitance operation device according to claim 7, wherein the whole of the inner surface of the resin sheet is formed as the three-dimensional curved surface, and the resin sheet [10] has a portion directly contacting the inner edge of the through hole [at 22], an inside of which has a surface substantially flush with an inner side of the resin sheet [10].  
In regard to claim 10, Yamazaki discloses [in Figs. 1, 5 and 6] the resin molded article constituting an electrostatic-capacitance operation device according to claim 7.  Yamazaki does not disclose that the through hole is one.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide one through hole, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.  Yamazaki also does not disclose that the through hole is located substantially at a center of the electrode sheet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the through hole substantially at a center of the electrode sheet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPTQ 70.

Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted in the rejection above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art.
In regard to claim 7, Applicant argues that in Yamazaki, “the through hole is not located substantially at a center of the electrode sheet”.  However, as noted in the rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the through hole substantially at a center of the electrode sheet, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Applicant also argues that claim 7 is different from Yamazaki since claim 7 recites that “a part of the resin sheet is located in the through hole and directly contacts an inner edge of the through hole.”  However, as noted in the rejection above, Yamazaki discloses [in Figs. 1, 5 and 6] that a part of the resin sheet [10] is located in the through hole [at 22] and directly contacts an inner edge of the through hole when device is upside down. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833